Beasley, Judge,
concurring specially.
While I agree, I believe that with respect to Division 1, it should be pointed out that appellant invoked not only the two statutory pro*187visions but also the Fifth Amendment double jeopardy clause and the double jeopardy provision of the 1983 Constitution of Georgia, Art. I, Sec. I, Par. XVIII (although it is erroneously cited as Par. XV). However, he does not show how he has been deprived of these fundamental guarantees.
Decided June 4, 1985
Rehearing denied June 21, 1985
Constance M. Boughan, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Assistant District Attorneys, for appellee.